 In the Matter of BENDIX PRODucTS DlvlsioN or BENDIX AVIATIONCORPORATIONandPATTERN MAKERSLFLaouiOF NORTH AMERICA,SOUTHBEND ASSOCIATION, AFFILIATED WITH THE A. F. OF L.Case No. R-3026.Decided February 01, 194,2Jurisdiction:automobile and aircraft parts manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusalto accord union recognition until certified by the Board ; election nec-essary.Unit Appropriate for Collective Bargaining:election' directed among patternmakers to permit them to determine whether or not they desire to constitutea separate unit or remaina part of an industrial unitMr. Marvin A. Heidt,of South Bend, Ind., for the Company.Mr. Joseph A. Padway, by Mr. Henry Kaiser,ofWashington, D. C.,andMr. Roy E. Rogers,of Hammond, Ind., for the League.Mr. Oliver A. Switzer,of South Bend, Ind., for the U. A. W.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 21, 1941, Pattern Makers League of North America, SouthBend Association, affiliated with the American Federation of Labor,herein called the League, filed with the Regional Director for theThirteenthRegion (Chicago, Illinois) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Bendix Products Division of Bendix Aviation Cor-poration,) South Bend, Indiana, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c)' of the National Labor Relations Act, 49 Stat.449, herein called the Act.On September 8, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules-and Regulations-Series 2, as amended, orderedxAs amended at the hearingwith respectto the name of the Company.39 N. L. R B, No 18.81 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDan investigation and authorized the Regional Director to conductit, and to provide for an appropriate hearing upon due notice.On September 9, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the- Company, theLeague, and also upon Bendix Local No. 9, United Automobile,Aircraft, and Agricultural Implement Workers of America, C. I. 0.,herein called the U. A. W., a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice, a hearing was held on September 17, 1941,at South Bend, Indiana, before Lester Asher, the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theLeague, and the U. A. W. -were represented by counsel or dulyauthorized representatives and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues, was afforded allparties.During the course of the hearing, the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner, and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Pursuant to notice duly served upon the parties, a hearing for thepurpose of oral argument was held before the Board in Washington,D. C., on November 13,'1941.The League and the U. A. W. wererepresented by counsel and participated in the argument.The U.A. W. filed a brief which the board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYBendix Aviation Corporation, of which the Bendix Products Di-vision is a part, is a corporation organized under the laws of theState of Delaware.The Bendix Products Division has its principaloffice and plant in South Bend, Indiana, where it is engaged in themanufacture, sale, and distribution of automobile and aircraft partsconsisting principally of carburetors, brakes, and parts therefor.Between January 1 and September 1, 1941, the Bendix ProductsDivision purchased raw materials consisting of steel, zinc, brass,aluminum, scrap iron, coal, oil, salt, acid, sand, brick, and lumber,totaling approximately 52,232,000 pounds, of which about 13,952,000pounds were obtained from sources outside the State ofI Indiana.During the same period the Division manufactured, sold, and dis-tributed finished products weighing approximately 29,274,000 pounds.Of the total volume of goods produced during'that period, approx- iBENDIX AVIATION CORPORATION83imately 22,486,000 pounds were shipped to points outside the Stateof Indiana.The Division employs over 7,000 persons.II.THE ORGANIZATIONS INVOLVEDPattern Makers League of North America, South Bend Associa-tion, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.Bendix Local No. 9, United Automobile, Aircraft, and Agricul-tural Implement Workers of America, is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Company has consistently refused upon request, to recognizethe League as collective bargaining representative of the Company'spattern makers; without certification by the Board.Both unions submitted evidence that they represent a substantialnumber of employees within the unit alleged by the' League to beappropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to-labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe League claims that a unit composed of the pattern makersand apprentices, but excluding supervisors, and checkers and lay-outmen who are not pattern makers, is appropriate for the purposes2 The League submitted to the Regional Director 10 undated membership cards, allbearing apparently genuine original signatures,which were the names of persons on theCompany's August 6, 1941,pay roll.The August 6 pay roll showed 14 employees in theunit alleged by the League to be appropriate.The U. A. W. submitted to the Regional Director a "certified list of the names of dues-paying members"employed in the League's unitThis list contained 10 names, of which3 are noted as delinquent and 1 as having paid no dues.All 10are the names of personson the August 6 pay roll.Six of the names on the August 6 pay roll are claimed as members by both unions.From testimony adduced at the hearing,itappearsthatsix employees within the-League's unit resigned their membershipin the U. A. W.on July 1, 1941. 84DECISIONSOF NATIONAL LABORRELATIONS BOARD,of collective bargaining.The U. A. W. contends chat such a unit isinappropriate for the reason that the appropriate unit is plant-wide.The Company takes no position with reference to the dispute.So far as appears from the record, the first labor organizationamong the Company's employees was a Federal Union which waschartered by the American Federation of Labor on July 28, 1933.3From September 1933 to October 1, 1935, when the Federal trans-ferred its affiliation to the C. I. O. and became the U. A. W., theCompany dealt with the Federal as the bargaining representative ofitsmembers only in a unit covering substantially all the Company'shourly paid employees.4Thereafter the Company bargained with'the U. A. W., also for members only.Up to ,that time, except foran apparently short-lived 'Employees Association, no other labororganization appeared in the plant.In 1936, however, the League began to organize pattern makers inthe South Bend area. Several of the Company's pattern makersjoined and became charter members of the South Bend Association,which was chartered by the League on October 1, 1936. Rogers,District Secretary-Treasurer of the League, testified that by thesummer of 1937 a majority of the Company's pattern makers weremembers of the League.On June 28, 1937, the U. A. W. filed a petition for certificationas bargaining representative of the Company's hourly-paid employees,with certain exceptions.Hearings were held on this petition fromAugust 2 to August 4, 1937.The League was not served with noticeof the proceedings.Some weeks after those hearings, a representa-tive of the League appeared at the Regional Office of the Board tofile a petition requesting separate representation for the patternmakers, at which time (the League contends) it received its firstknowledge of the proceedings.The petition which the League thenfiled 'was subsequently dismissed without hearing.,'On September 16, 1937, the Board, on the basis of a pay-roll checkby the Company and the U. A. W., certified the U. A. W. as exclu-sive representative of the hourly paid employees of the Company,including apprentices, factory clerks, and time checkers, but exclud-ing other clerical workers and supervisory employees.sThis unitincluded the pattern makers.3 SeeMatter of Bendix Products CorporationandLocal 9, International Union, UniteaAutomobile Workers of America, 1 NL R. B 173-4 The Company issued unilateral memoranda and statements of policy embodying agree-ments reached as a result of this bargaining, but apparently no bilateral signed contractsresulted,January 12, 1938,Matter of Bendix Products CorporationandPattern Makers'Asso-ciation of South BendCase No XIII-R-153.6Matter of Bendix Products CorporationandInternational Union, United AutomobileWorkers of America, Bendix'Local No9, 3 N L R. B 682 BENDIX AVIATION CORPORATION85However, there is no definite evidence in the record before the'Board of any exclusive bargaining agreement between the Companysigned recognizing the U: A. W. as exclusive representative of allhourly paid employees, excluding superintendents, foremen, assistantforemen, time-study, administrative office and salaried employees.This contract was renewed on November 15, 1940, effective for 1 yearand to continue thereafter until either party should give 60 days'notice of a desire to amend it.In the meantime, on August 13, 1938, the League filed another peti-tion for certification which was dismissed on October 7, 1939, afterhearing,7 and on July 21, 1941, it filed the present petition.During this entire period the League maintained its identity as alabor organization in the plant, and resisted the efforts of the U. A. W.to secure additionalmembership in the pattern-makers group.Pressurewas brought to bear in the fall of 1937 on 7 com-pany pattern makers who were not U. A. W. members, to forcethem to join that union, and League members were escortedtowork by plant, police.Despite a similar occurrence in 1939they continued to maintain their affiliation with the League, andpersistently demanded separate representation.Prior to the sign-ing of each contract,with the U. A. W. the League objected tothe inclusion of the pattern makers in the agreements.On Septem;ber 2, 1939, in a letter to the Company, the League stated that it wasinformed that the U. A. W. had called a strike to secure a closed-shop contract; protested the negotiation of such an agreement; anddenied that the pattern makers were participating in the strike.Again, on December 11, 1939, the, League mailed to the Company apetition signed by 9 of the Company's 13 pattern makers requestingthat the Company meet with the League as their bargaining repre-sentative.In an accompanying letter the League repeated itsdemand for recognition. In addition, there were other demands forbargaining recognition each year up to the present time.The Com-pany refused every such request.Despite the refusal of recognition,Heidt, the Company's Director of Industrial Relations, had a num-ber of conferences with Conrad, a pattern maker employed by theCompany and also business agent of the League, with respect to cer-tain grievances of pattern makers 8Although the U. A. W. insiststhat such negotiations did not constitute bargaining, and contendsthat Conrad had a personal interest in some of the grievances, Con-4Matter ofBendnx *Products Corp.andPattern Makers Association of South Bend,15N. L R. B 965.8Heidt stated at the hearing that although he conferred with Conradon a number ofoccasionswith reference to patternmakers' grievances,Conrad wasrecognized only as anindividual and not as a representative of any groupof patternmakers. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDrad's activities resulted in improved conditions for other patternmakers than himself.,As a consequence of one of his discussions withthe Company, a wage differential between wood and metal patternmakers which had been established by the Company with the consentof the U. A. W., was discontinued.Conrad's intervention also pre-vented the lay-off of 1 of the men.He was consulted with referenceto supplying pattern makers and with reference to starting wages,and even with respect to personnel problems among the patternmakers.In view of all the circumstances, we are of the opinion that theconsiderations are sufficiently balanced to make the desires of thepattern makers themselves controlling in our determination of thetype of unit through which they shall bargain.9The history of em-the U. A. W. as the representative of the industrial unit, the 1939dismissal of the League's petition for a separate pattern makers' unit,the U. A. W.'s exclusive bargaining contract with the Company, andthe benefits which the pattern makers and other employees havereceived alike as a result of U. A. W. bargaining, all indicate theappropriateness of an industrial unit including the pattern makers.On the other hand, the industrial unit was established without theacquiescence of the pattern makers and without notice to the League.The League had filed its first petition for certification 1° prior to thetime the U. A. W. obtained its first exclusive recognition contract.Furthermore, the League had maintained and even extended its mem-bership among the pattern makers for nearly 5 years despite the lackof formal recogntion.The pattern makers have resisted strong pres-sure to abandon the League and to join the industrial unit and havemade unceasing efforts to secure separate representation.All thesecircumstances are strongly persuasive of the appropriateness of aseparate unit of pattern makers.Accordingly we shall direct an election among the pattern makersand apprentices of the Company to determine whether they desire tobe represented by the League or by the U. A. W. or by neither. Ifthe majority of these employees chooses the League, they shall con-stitute a separate unit for bargaining purposes; if a majority choosesthe Industrial, the petition will be dismissed and the pattern makerswill remain a part of the industrial unit.'Matter of Globe Machine and Stamping CompanyandMetal Polishers Union, LocalNo. 3, et at.,3 N. L. R. B.294; seeMatter of The Maryland Dry Dock CompanyandBaltimore Assn. Pattern Makers, Pattern Makers' League of North America,23 N. L. R. B.917; Matter of General Electric CompanyandPattern Makers' Leagueof NorthAmerica,A. F L,29 N.L. R. B. 162;Matter of Sullivan Machinery CompanyandInternationalUnion, United AutomobileWorkers of America, C. I.0, 31N. L. R. B.749;Matter ofMullinsManufacturing CorporationandPattern Makers League of North America,31N. L. R. B 532;Lakey Foundry and Machine CompanyandPattern Makers AssociationofMuskegon,34 N. L.R. B 67710November 4, 1937. BENDIX AVIATION CORPORATION87The League has requested 'exclusion of checkers and `lay-out menwho are not pattern makers. It appears that there is but one suchchecker and lay-out man.He is engaged' in checking sample cast-ings.Since the' record discloses that he is not a pattern maker andisnot eligible for membership in- the League, he will be excludedfrom the election unit.The League also requested the exclusionof supervisors and in accordance with our usual practice we shall .exclude supervisors from the voting unit.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has.arisen can best be resolved by an election'by secret ballot.We shalldirect that the employees of the Company eligible to vote in theelection shall be those in the appropriate unit employed during thepay-roll period immediately preceding the date of this Direction ofElection, subject to the limitations and additions set forth in theDirection.-Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF, LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Bendix Products Division of Bendix Avia-tionCorporation, South Bend, Indiana, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Bendix Products Division, of Bendix Aviation Corporation,South Bend, Indiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the ThirteenthRegion(Chicago, Illinois) act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rulesand Regulations,among all pattern makers and pattern-maker apprentices who wereemployed by the Company during the pay-roll periodimmediately 88DECISIONS'OF NATIONALLABOR RELATIONS BOARDpreceding the date of this Direction of Election, including employeeswho did not work during such pay-roll period because they were illor on vacation; or in the active military service or training of theUnited States, or temporarily laid off, but excluding checkers andlay-out men who are not pattern makers, and 'supervisory employees,.and those who have since quit or been discharged for cause, to de-termine, whether they desire to be represented by Pattern MakersLeague of North America, South Bend Association, affiliated withthe American Federation of Labor, or by Bendix Local No. 9, UnitedAutomobile,Aircraft, and Agricultural ImplementWorkers ofAmerica, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.Mr. GERARD D. REILLY concurring :I concur in the foregoing decision. In 1937,11 when the Board firstdetermined the unit appropriate for collective bargaining by em-ployees of the Company, the League, although it had membershipamong the Company's pattern makers, received no notice of the pro-ceeding and was not a party -thereto.At the hearing before theBoard in that case the parties were agreed that the appropriate unitshould include all hourly paid employees among whom were the pat-ternmakers.The appropriateness of a separate unit of patternmakers was not in issue. In 1939,12 when the Board considered apetition for a separate unit of pattern makers, the majority opinion 13calling attention to the original determination of the unit dismissedthe petitionipso facto.In other words, there was no discussion ofthe merits of a separate craft unit for pattern makers.While I am not convinced by the record -in the instant case that theBoard erred in its prior decisions holding that a plant unit was theappropriate one for collective bargaining in this particular Divisionof Bendix Aviation Corporation, I concur in the result reached bymy colleagues.Therefore, this is the first case-in which the Board has consideredthe respective contentions of the advocates of craft and industrialunionism in this plant. , -Under such circumstances, I think the Board should reexamine theissue, considering such factors as the prevailing custom in the indus-11In the Matter of Bendix Products CorporationandInternational Union, United Auto-mobile Workers of America,Bendix LocalNo.9, 3 N.L R. B 682.1' In the Matterof Bendix Products Corp.andPattern Makers Association of South Bend,15 N. L R.B. 965,13 In a dissenting opinion, Chairman Madden disagreed with the dismissal on the groundthat the facts warranted an electiongiving thepattern makers their choice of bargaining,either through their craft representatives or the representativesof the U A W ,pursuantto the doctrine ofGlobe Machine and StampingCo. andMetal Polishers Union,LocalNo. 3,et al.,3 N.L. R. B. 294. BENDIX AVIATION CORPORATION89try, the history of previous collective bargaining, and other relevantmatters.SeeMatter of Bethlehem Steel Company (ShipbuildingDivision), et al 14In this case, the, facts presented are too closelybalanced to pronounce a judgment in favor of either contention. Itherefore concur with the course the majority has adopted in lettingthe pattern makers themselves determine whether they wish to berepresented by the organization designated by the entire plant unitor to bargain through their own craft representatives." 33 N L R.B. 1064. In the Matter of BENDIX PRODUCTS DIVISION OF BENDIx AVIATIONCOR-PORATIONandPATTERN MAKERS LEAGUE OF NORTH AMERICA, SOUTHBEND ASSOCIATION, AFFILIATED WITH THE A. F. OF L.Case No. R-3026SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch,28, 1942On February 21, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on March 12, 1942, under the direction and 'supervision ofthe Regional Director for the Thirteenth Region (Chicago, Illinois),among the pattern makers, and pattern-maker apprentices, but exclud-ing checkers and lay-out men who are not pattern makers, and alsoexcluding supervisory employees, of Bendix Products Division ofBendix Aviation Corporation, South Bend, Indiana, herein called theCompany.On March 13, 1942, the Regional Director, acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued an Election Report,copies of which were duly served upon the parties.No objections tothe conduct of the ballot or the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Number eligible----------------------------------------------------------------------13Number of ballots cast---------------------------13Number of blank ballots______________________________________0Number of void ballots______________________________________0Number of ballots challenged(not opened) --------------------0Number of valid ballots counted------------------------------13Number of valid ballots necessary for majority----------------7Number of valid ballots cast for Pattern Makers League of NorthAmerica, South Bend AssociationA. F. L-------------------10139 N. L. R. B. 81.39 N. L.R. B., No. 18a.90 BENDIX PRODUCTS DIVISION91Number ofvalid ballotscast for BendixLocal No. 9, United Auto-mobile,Aircraft and AgriculturalImplementWorkers ofAmerica, C. I 0------------------------------------------3Number of valid ballots cast for neither-----------------------0Upon the basis of the entire record, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT AND CONCLUSIONS OF LAW1.The pattern makers and pattern-maker apprentices employed atthe South Bend, Indiana, plant of the Company, excluding checkersand lay-out mdn who are not pattern makers, and also excluding super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.2.Pattern Makers League of North America, South Bend Associa-tion, affiliated with, the American Federation of Labor, has been desig-nated and selected by a majority of the employees in the unit describedin paragraph 1, above, as their representative for the purposes of col-lective bargaining, and is the exclusive representative of all suchemployees within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS IIEdiEBY CERTIFIED'that Pattern Makers League 'of North Amer-ica,South Bend Association, affiliated with the American Federationof Labor, has been designated and selected by_a majority of the patternmakers and pattern-maker apprentices of Bendix Products Divisionof Bendix Aviation Corporation, South Bend, Indiana, but excludingcheckers and lay-out -men who, are not pattern makers, and also exclud-ing supervisory employees, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Na-tional Labor Relations Act, Pattern Makers League of North America,South Bend Association, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.U.